Citation Nr: 1508708	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-33 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a timely substantive appeal was filed regarding the issues of entitlement to service connection for temporomandibular joint syndrome, bilateral leg length discrepancy, and bilateral ankle equinus, and for an increased initial evaluation for bilateral pes planus with plantar fasciitis and Achilles tendonitis rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than October 25, 2011 for the award of service connection for tinnitus rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2012 decision letter of the VA Regional Office in Philadelphia, Pennsylvania that found the Veteran's Substantive Appeal was untimely.

While this appeal appears to include the issue of timeliness as to the substantive appeal for the issue of entitlement to service connection for tinnitus, the Board observes that the intertwined issue of entitlement to an earlier effective date than October 25, 2011 for tinnitus is remanded for the issuance of a statement of the case.  The Board observes that there is an October 25, 2011 document regarding tinnitus that was submitted by the Veteran.  Service connection for tinnitus was granted in a March 2014 rating decision.  In order to afford the Veteran full due process, and prevent causing any prejudice to the Veteran the Board is not at this time deciding the issue of timeliness of the substantive appeal as to the issue of tinnitus, as this may affect the question of whether an earlier effective date for the grant of tinnitus is warranted.  Thus, tinnitus will not be included in the decision portion of this document.

The issue of entitlement to an earlier effective date for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A September 15, 2008 rating decision declined various claims, to include for entitlement to service connection for temporomandibular joint syndrome, wisdom tooth extraction, bilateral leg length discrepancy, bilateral ankle equinus, bilateral pes planus, left knee cellulitis, Achilles tendonitis, knee pain and back pain.  Service connection was granted for plantar fasciitis with a noncompensable rating assigned.
 
2.  The Veteran was notified of the referenced rating decision by letter dated September 23, 2008.
 
3.  A notice of disagreement with the September 2008 decision denying a compensable rating for plantar fasciitis and service connection for bilateral ankle equinus, bilateral pes planus, bilateral Achilles tendonitis, chronic foot, leg, back and knee pain, and occasional temporomandibular joint pain was received on September 15, 2009.
 
4.  A statement of the case was issued on September 1, 2011 addressing the issues of service connection for temporomandibular joint syndrome, bilateral leg discrepancy and bilateral ankle equinus, and the evaluation of bilateral pes planus with plantar fasciitis and Achilles tendonitis.  A prior August 2011 rating decision granted service connection for bilateral pes planus and Achilles tendonitis, to be part of the service connected plantar fasciitis and assigned a rating of 10 percent for the appeal period.  That rating granted service connection for left and right knee strain, and lumbosacral strain.
 
5.  A substantive appeal was received on February 3, 2012 for entitlement to service connection for temporomandibular joint syndrome, bilateral leg length discrepancy, and bilateral ankle equinus, and for an increased rating for bilateral pes planus with plantar fasciitis and Achilles tendonitis rated as 10 percent disabling as these had all been in the statement of the case.  

6.  The substantive appeal was not timely received as to the issues of entitlement to service connection for temporomandibular joint syndrome, bilateral leg length discrepancy, and bilateral ankle equinus, and for an increased initial evaluation for bilateral pes planus with plantar fasciitis and Achilles tendonitis rated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for timely filing a substantive appeal to the September 23, 2008 notification that declined claims of entitlement to service connection for temporomandibular joint syndrome, bilateral leg length discrepancy, and bilateral ankle equinus, and for an increased initial evaluation for bilateral pes planus with plantar fasciitis and Achilles tendonitis, have not been met; the request for appellate review of these issues is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The timeliness of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, VA's duty to assist and notify an appellant is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The appellant has been properly notified of the jurisdictional problem and he has been afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

Factual Background and Legal Analysis

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely substantive appeal must be received.  After a rating decision has been promulgated, a written notice of disagreement must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a statement of the case on the matter appealed.  The appeal must be perfected by the filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely substantive appeal must be received within 60 days of the date of the statement of the case, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations being appealed.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014). 

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d) (2014).  A determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).

In this case, the RO issued a rating decision on September 15, 2008 that granted entitlement to service connection for plantar fasciitis, and denied claims of entitlement to service connection for posttraumatic stress disorder, bilateral hearing loss, temporomandibular joint syndrome, wisdom tooth extraction, bilateral leg length discrepancy, bilateral ankle equinus, bilateral pes planus, left knee cellulitis, Achilles tendonitis, knee pain and back pain.  The Veteran was notified of this rating decision on September 23, 2008.  

The Veteran submitted a timely notice of disagreement that was received on September 15, 2009.  He indicated that he disagreed with the decision regarding plantar fasciitis, bilateral ankle equinus, bilateral pes planus, bilateral Achilles tendonitis, chronic foot, leg, back and knee pain, and occasional temporomandibular joint pain.  He also explained that he was not claiming service connection for posttraumatic stress disorder.  

The RO sent the Veteran an August 30, 2011 statement of the case on September 1, 2011, which continued to deny service connection for temporomandibular joint syndrome, tinnitus, bilateral leg length discrepancy, and bilateral ankle equinus, and assigned a 10 percent evaluation for bilateral pes planus with plantar fasciitis and Achilles tendonitis.  A separate rating decision was issued August 31, 2011 granting service connection for bilateral pes planus with the plantar fasciitis and Achilles tendonitis, evaluated as 10 percent disabling since May 16, 2008; and granting service connection for left knee strain, right knee strain, and lumbosacral strain.  

A Form 9 substantive appeal regarding all issues listed on the statement of the case was signed January 25, 2012, but not received until February 3, 2012.  A February 13, 2012 decisional letter informed the Veteran that his VA Form 9 was not timely.  The Veteran then perfected his appeal as to the timeliness of his substantive appeal for these issues. 

The evidence reflects that the one-year period following the rating decision expired in September 2009.  The 60-day period following the issuance of the September 2011 statement of the case expired in November 2011.  Therefore, the later of the two dates for timely receipt of the substantive appeal was in November 2011.  The Veteran signed and dated his Form 9 in January 2012 and it was received at VA on February 3, 2012.  

There is no other document or writing of record that was received within the relevant time frame that constitutes a valid and timely filed substantive appeal to the September 2008 rating decision, or to the statement of the case mailed in September 2011, pertaining to the issues of entitlement to service connection for temporomandibular joint syndrome, bilateral leg length discrepancy, and bilateral ankle equinus, and for an increased initial evaluation for bilateral pes planus with plantar fasciitis and Achilles tendonitis rated as 10 percent disabling.  

In your correspondence received March 19, 2012 you stated you did not receive the statement of the case and therefore did not submit a VA Form 9.  Nevertheless, the Board's review of the evidence of record shows that the statement of the case was sent to the address of record at the time.  Thus, it does not appear that the SOC was mailed to the wrong address (nor does the Veteran contend that this is the case here).  Moreover, a form associated with that document was subsequently submitted.

The Board may, in its discretion, waive the timely filing of a Substantive Appeal in certain circumstances as held in Percy v. Shinseki, 23 Vet. App. 37 (2009).  The case at hand, however, is distinguishable from Percy, in that in this case the Veteran was never allowed to proceed under the impression that a late filing had been accepted and would be considered on the merits.  Here, there is no evidence that VA ever treated the Veteran's claim as if it had been timely appealed.  Rather, in February 2012 the Veteran was notified that his Substantive Appeal was not accepted as timely, and it cannot be said that VA waived (either explicitly or implicitly) the issue of timeliness in the filing of the Veteran's Substantive Appeal.  Therefore, unlike in Percy, the Veteran in this case is not entitled to the expectation that VA (to include the Board) would treat his appeal as timely filed.

There are other circumstances where VA's statutory period to perfect a timely appeal to the Board may be equitably tolled.  See Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S. Ct. 453 (1990).  VA's statutory filing time periods may be equitably tolled where the Veteran has "actively pursued his judicial remedies by filing a defective pleading during the statutory period" or "has been induced or tricked by [VA or an employee] into allowing the filing deadline to pass."  Irwin, 498 U.S. at 96.  Further, in certain circumstances, mental illness may justify tolling. Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004).  However, none of the aforementioned circumstances have been alleged or otherwise shown by the evidence in this case. 

The Board acknowledges that the Veteran's main contention is that he never received the September 2011 statement of the case.  The Board finds, however, that the Veteran received or should have received the statement of the case and if he did not, it was through no fault of VA, who sent it to the Veteran's address of record at the time.  Therefore, the Board must presume that the Veteran received proper notification as to his obligation to perfect his appeal by timely filing a substantive appeal.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record); Hyson v. Brown, 5 Vet. App. 262, 264-65 (1993) (the presumption of regularity does not attach when notice is returned as undeliverable).  The Board notes that the Veteran may rebut that presumption by submitting "clear evidence" to the effect that VA's regular mailing practices are not regular or that they were not followed.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address, as was done in this case.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).  In sum, the presumption of regularity has not been rebutted in this case. 

To conclude, the Veteran did not perfect a timely appeal as to the issues of entitlement to service connection for temporomandibular joint syndrome, bilateral leg length discrepancy, and bilateral ankle equinus, and a higher initial evaluation than 10 percent for bilateral pes planus with plantar fasciitis and Achilles tendonitis, and equitable remedies are not properly for application given the present facts.  Accordingly, absent a timely Substantive Appeal, a timely request for an extension of time for submission, or a rebuttal of the presumption of regularity, and with no good cause shown for waiver of timeliness of a Substantive Appeal, the Board, in its discretion, declines to adjudicate the claim on the merits.

The appeal must be dismissed based on lack of jurisdiction.


ORDER

The appeal for whether a Substantive Appeal is timely as to the issues of entitlement to service connection for temporomandibular joint syndrome, bilateral leg length discrepancy, and bilateral ankle equinus, and a higher initial evaluation than 10 percent for bilateral pes planus with plantar fasciitis and Achilles tendonitis, stemming from a September 2008 rating decision, is denied.  



REMAND

In a March 2014 rating decision, service connection was granted for tinnitus, rated as 10 percent disabling since October 25, 2011.  In May 2014, the Veteran expressed his disagreement with the effective date assigned for the award of the 10 percent evaluation for tinnitus.  Specifically, he contended that the proper effective date is March 27, 2008, the date of his claim of entitlement to service connection for tinnitus.  He requested that he be awarded payment retroactive to this date. 

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the issue of entitlement to an effective date earlier than October 25, 2011, for the grant of service connection for tinnitus.  The Veteran and his representative should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


